Appeal by employer and insurance carrier from an award of the State Industrial Board allowing disability compensation to claimant. Claimant was employed as building service mechanic and on January 30, 1940, while engaged in his regular occupation and while lifting a heavy can of ashes, sustained injuries which aggravated a pre-existing heart condition. As a consequence claimant was totally disabled for the period of the award on appeal. There is ample proof to support a finding that claimant suffered an accidental injury arising out of and in the course of the employment which resulted in the disability for which award was made. There is direct medical testimony that claimant’s disability was the result of straining and exertion employed in the work in which he was engaged. The award should be affirmed, with costs to the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.